Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Applicant’s Remarks
Applicant’s arguments and remarks, filed on 12/3/2021 (hereinafter Remarks), are acknowledged, and have been fully considered.

Allowable Subject Matter
Claims 21-40 renumbered 1-20 are allowed.

Reason for Allowance
The present invention is directed to a method for scheduling deterministic flows in time synchronized networks.
Each independent claim identifies the uniquely distinct features, particularly:
receive, by a controller of a time synchronized network from a set of end hosts of the time synchronized network, a set of requests by the end hosts to transmit data of a set of data flows on the time synchronized network;
	determine, by the controller based on a process, a start time assignment indicative of a set of start times at which the end hosts are to begin transmission of the respective data flows on the time synchronized network; and


The closest prior art:
Zhang (US 20180367236 A1) discloses a method for traffic scheduling in a network (Fig 1-74).
Pai (US 20100061235 A1) discloses a method for traffic flow scheduling (Fig 1-16B).
Meggers (US 20040170198 A1) discloses a method for scheduling and admission control of packet data traffic.

All the prior art disclose conventional method for scheduling deterministic flows in time synchronized networks, either singularly or in combination, fail to anticipate or render the above features obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B. Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/JUNG LIU/Primary Examiner, Art Unit 2473